Case 1:19-mc-00515-MCC Document 4 Filed 10/03/19 Page 1 of 8

. x

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

‘UNITED STATES DISTRICT Court f

for the

 

Middle District of Pennsylvania

In the Matter of the Search of

)

(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No.

. )

)

L19- MC- SIA

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

Microsoft Corporation

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the _ Western District of Washington
(identify the person or describe the property to be searched and give its location): ‘

 

N See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before h US OT et, 20 olf (not to exceed 14 days)
Mf in the daytime 6:00 a.m. to 10:00 p.m. ‘Vat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

)

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to “Grief U.S. Magistrate Judge Seer e Sones?
(United States Magistrate SNA, Cor (es cnn,

wf Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box) ‘

M for -30 days (not to exceed 30) 1 until, the facts justifying, the later specific date of

Date and time issued: 8- S-l5 MadnC. Qh

Judge's signature

 

 

 

 

 

City and state: “Harrisburg, PA @hiet U.S. Magistrate Judge-Sieerse=se¢

”. Printed name and title

 

 
Case 1:19-mc-00515-MCC Document 4 Filed 10/03/19 Page 2 of 8

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

(-14- MCSF] BIS ING ISSY — | Miecosaft LE Portal

 

 

 

Inventory made in the presence of :

N<is des Ailan Rewlin

 

Inventory of the property taken and name of any person(s) seized:

See AWecke)d

FILED
HARRISBURG, PA

OCT 03 2019

PER

ES
DEPUTY CLERK

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge. -

 

ow. O/3/ia Deep 1 Ko

\ Q Executing officer's signature

 

Narets, Special Aas

Printed name and title

Gregory

7

 

 
Case 1:19-mc-00515-MCC Document 4 Filed 10/03/19 Page 3 of 8

ATTACHMENT A — LOCATION TO BE SEARCHED

Microsoft Corporation, an on-line service provider located in Washington with a physical
address that includes One Microsoft Way, Redmond, WA 98052, www.naicrosoft.com to disclose
the contents of a wire or electronic communication and any record or other information pertaining
to a customer or subscriber within such provider's possession, custody, or control, regardless of
whether such communication, record, or other information is located within or outside of the

United States.
Case 1:19-mc-00515-MCC Document 4 Filed 10/03/19 Page 4 of 8

ATTACHMENT B RECORDS TO BE SEIZED
1. Records further described in below in paragraphs #2 through #12 held by Microsoft

Corporation associated with the following accounts:

Ibaumann@kcftech.com
ccarl@keftech.com
jeister@kcftech.com
jlecouvre@kcftech.com
Istine@keftech.com
medwards@keftech.com
msemack@kcftech.com
rleech@keftech.com
zridal@kcftech.com
loverich@kcftech.com
rtosto@kcftech.com
swenner@kcftech.com
dwarner@kcftech.com
amartin@kcftech.com
jfrank@kcftech.com
jlacobson@kcftech.com
Imassaro@kcftech.com
acousins@kcftech.com
enoyes@kcftech.com

tzaprazny(@kcftech.com

2. Account Information - User name, primary email address, secondary emai! addresses,
connected applications and sites, and account activity from January 15' 2015 to June 8"
2019, including account sign in locations, browser information, platform information, and

internet protocol (IP) addresses;
Case 1:19-mc-00515-MCC Document 4 Filed 10/03/19 Page 5of 8

User Devices Information - Device make, model, and International Mobile Equipment
Identifier (IMEI) or Mobile Equipment Identifier (MEID) of all associated devices linked

to the Microsoft Corporation accounts of the target device;

Evidence of user attribution - accounts, e-mail accounts, passwords, PIN codes, account
names, user names, screen names, remote data storage accounts, credit card number or
other payment methods, contact lists, calendar entries, text messages, voice mail messages,
pictures, videos, telephone numbers, mobile devices, physical addresses, historical GPS
locations, two-step verification information, or any other data that may demonstrate

attribution to a particular user or users of the account(s).

, }
Calendar - All calendars, including shared calendars and the identities of those with whom

they are shared, from January 1‘ 2015 to June 8 2019, calendar entries, notes, alerts,.

invites, and invitees; |

Contacts - All contacts stored by Microsoft Corporation including name, all contact phone

numbers, emails, social network links, and images;

Finance - All records of securities, funds, and portfolios associated with the target

Microsoft Corporation account and/or target device from January 1% 2015 to June 8".2019;

Email - All email messages from January 1 2015 to June 8 2019, including by way of
example and not limitation, such as inbox messages whether read or unread, sent mail,
saved drafts, chat histories, and emails in the trash folder. Such messages will include all
information such as the date, time, internet protocol (IP) address routing information,
sender, receiver, subject line, any other parties sent the same electronic mail through the
‘cc’ (carbon copy) or the ‘bce’ (blind carbon copy), the message content or body, and all

attached files;

Photos - All images, graphic files, video files, and other media files stored in the

OneDrive or other Microsoft Corporation photos service;
10.

11.

12.

Case 1:19-mc-00515-MCC Document 4 Filed 10/03/19 Page 6 of 8

Location History - All location data whether derived from Global Positioning System
(GPS) data, cell site/cell tower triangulation/trilateration, precision measurement
information such as timing advance or per call measurement data, and Wi-Fi location. Such
data shall include the GPS coordinates and the dates and times of all location recordings

from the period January 1% 2015 to June 8" 2019;

Microsoft Store - All applications downloaded, installed, and/or purchased by the

associated account and/or device;

Search History - All search history and queries from January 1%' 2015 to June 8" 2019,
including by way of example and not limitation, such as World Wide Web (web), images,
news, shopping, ads, videos, maps, travel, and finance. Search engines may include Internet

Explorer, Microsoft Edge, and Bing.
 

Case T:19-mc-00515-MCC Document 4 Filed 10/03/19 Page 7 of 8

U.S. NAVAL CRIMINAL INVESTIGATIVE SERVICE EVIDENCE CUSTODY DOCUMENT

 

 

 

 

 

 

 

 

 

CODE CONTROL LOG NUMBER: BATE AND TIME OE SEIZURE
SEPF | 240 CT18-NEMB-0020-4MNA | Paya Ts, 235SEP19 1033
‘NAME OF PERSON FROM WHOM PROPERTY SERED eR NOWHERE PROPERTY SE/2E0 — "
MICROSOFT CORPORATION BLDG 344 ROOM 131
WU" S/KCF TECHNOLOGIES, INC/STATE COLLEGE, PA |
Trev [> UAN DISPOSAL DESCRIPTION OF RTICLE MODEL NUMBER, SERIAL NUMBE R “DENTIFYS Ag. MARES. Sonat on ano
wy | ACTION VALUEAWHEW APPROPRIATE
One (1) WD HDD-S/N WMAT14488875 containing Microsoft LENS |
A i Portal downloaded data. :
: |
ee 28 NO THING FOLLOWS" #3" aa tale ded ede te dee Bh tek Wie ae BE Pe,

pamaniEs

Sena TSAR EDO REE Teese

 
   

 

 

 

 

 

 

ENAHE AND SIGNATURE OF WITNESS GF AVALABLE) HE OND SiG NA TURE. OF REGEN vA

 

 

 

 

 

oa eee bas ets Rasen amines nen rr ni taee Meee eee

 

 

 

  

 

 

 

 

 

 

    
   

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

[na a } ICS ALLAN BOWLIN le
| A IB F CUSTODY
TEM ike Re LEASED BY RECEIVED BY PURPOSE :
238% 15 RRM REE « . E
. eo ICS ALLAN BOWLIN "Teintetae Sint + STORAGE i
/\ 6 CROAMZATION CROAMZATION < '
ge NCIS CBNF OAS EERE op Edo
/ Te ieee si SIELIR EE A
\eme Evosuce ec weias Cos SyOoAw |
A Taser ye Nias is ae Ni cS (see. i
oan lap 4 (SORE Pag/ f Oe
— ne CMe
Saari TRA i
SRT "TSE
NES: RTS RIOTS - , CHAIN OF GUSTODY CONTINUED ON REVERSE : Dion Leon eez0

 
Case 1:19-mc-00515-MCC Document 4 Filed t0/03/19-Page 8 ut8———

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

CHAIN OF CUSTODY (Continued)
DATES. ay — ~ , :
TEM TINE RELEASED BY RECEIVED BY PURPOSE
CREANZATION : CARNATION
SEE “TS anE
NAVE Oo NSME
CRIGANZATION : RGANIZATION
SGiLES er ORES
hae NAVE
CRCANEATION " CRGAMZATION.
SQL SONATE
| REMARKS
Item (A) is the property of NCIS, Please return to Cyber for fitval disposition.
*
"FINAL DISPOSAL AUTHORITY ——
NAME (PRINTED) ° RANRTITLE “BREANZATION
PERSON(S) RECEIVING ITEM(S)/WITNESSING DESTRUCTION
NAME ORGANIZATION SHUGNATUREMDATE
2 :
4.
&,

. . / >
INDICATE IN DISPOSAL ACTION COLUMN (ON FRONT) BY NUMBER-AND LETTER CODE PERSON(S) RECEIVING OR WITNESSING
ACTION ANO TYPE OF ACTION. RETURNED TO INDIVIDUAL OWNER (), RETURNED TO COMMAND (C), TURNED INTO SUPPLY (8), TO
ANOTHER. AGENCY (A), TO NCIS (N), DESTROYED (D}, OTHER METHOD <M) (EXPLAIN IN REMARES ABOVE),

"NO ISIONM Sonan 1s COTay BAe

 
